Title: To George Washington from Arthur St. Clair, 8 June 1793
From: St. Clair, Arthur
To: Washington, George



Sir
Greensburgh [Pennsylvania] June 8th 1793

You will probably be surprised to see a Letter from me of this date from this place—The Delay I have met with in this Country has distressed me extremly but it has been unavoidable; for I have been at the very point of Death: and now I am so far recovered only as to be barely able to ride but still too weak to walk more than a few Yards at a time, nevertheless, I am on my way to Pittsburgh to avail myself of the first Opportunity to descend the River where indeed I ought to have been long ago. My Duty requires me to account for not being there which will I hope be my Excuse for obtruding myself—One more such Attack will probably stop the Scene forever.
With the sincerest and most fervant Wishes for your Health and Happiness I have the honor to be Sir Your most obedient Servant

Ar. St Clair

